Citation Nr: 1212703	
Decision Date: 04/06/12    Archive Date: 04/11/12

DOCKET NO.  10-01 390	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a compensable disability rating for bilateral hearing loss.

2.  Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

N. Kroes, Counsel


INTRODUCTION

The Veteran served on active duty from July 1955 to July 1959.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In October 2010, the Veteran testified at a Board hearing before the undersigned.  A transcript of this hearing is associated with the claims file.  At the hearing, the Veteran submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2011).  

During the Board hearing the Veteran indicated he wished to withdraw the issue of entitlement to a total disability rating based on individual unemployability.  However, during the hearing, the Veteran presented testimony as to the effect of his hearing loss on his employment and even testified that it "caused [him] not to be able to do the work."  The U.S. Court of Appeals for Veterans Claims (Court) has held that a request for a TDIU, whether expressly raised by the Veteran or reasonably raised by the record, is not a separate "claim" for benefits, but rather, is part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other words, if a claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue of whether a TDIU is warranted as a result of that disability.  Id.  As the Veteran continued to provide testimony on the issue of TDIU during the hearing and considering that a claim for TDIU is part and parcel of an increased rating claim, the Board finds that the claim for TDIU has not been withdrawn.  See Evans v. Shinseki, 25 Vet. App. 7 (August 4, 2011) (noting that generally limiting testimony at a hearing does not, by itself, constitute a withdrawal of other issues and indicating that VA has a duty to clarify ambiguous statements which may limit the claim and provide notice to an appellant that he or she was abandoning the right to appeal certain issues); Percy v. Shinseki, 23 Vet. App. 37 (2009) (holding that VA waived any objections as to the content of the appeal by treating the issue as on appeal for five years).

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ) via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

While further delay is regrettable, the Board observes that further development is required prior to adjudicating the Veteran's claim for a compensable rating for hearing loss.

As an initial matter, in October 2010, the Veteran requested a copy of the transcript from the October 21, 2010 Board hearing.  It is unclear whether or not this copy has been provided to the Veteran.  The RO/AMC should ensure the Veteran receives a copy of this transcript.

The Board notes that evaluations of bilateral defective hearing range from non-compensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level measured by pure tone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 cycles per second (Hertz (Hz)).  To evaluate the degree of disability from bilateral service-connected defective hearing, the schedule establishes 11 auditory hearing acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, Tables VI and VII, Diagnostic Code 6100 (2011).  Disability ratings for hearing loss are derived from a mechanical application of the rating schedule to the numeric designations resulting from audiometric testing.  See Lendenmann v. Principi, 3 Vet. App. 345 (1992).

An exceptional pattern of hearing impairment occurs when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more.  In that situation, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2011).  

In this case, VA examination reports indicate that the Veteran reported for VA audiological examinations in March 2008 and October 2009, although at his hearing he indicated that he did not recall having any VA audiological examinations for the purpose of compensation since 2007.  Board Hearing Tr. at 4.  During his hearing, the Veteran requested a new VA examination.  Board Hearing Tr. at 4.  He stated that his hearing was significantly worse than reflected by the zero percent rating.  Board Hearing Tr. at 5.  He reported receiving new hearing aids within the past year as the old ones no longer aided him to the extent that he was able to hear things.  Board Hearing Tr. at 5.  He testified that even with his hearing aids he still had problems in day-to-day activities and conversations with certain people.  Board Hearing Tr. at 6.  As the current severity and extent of hearing loss are unclear, the Board finds that a new VA examination is necessary in order to fully and fairly evaluate his claim for a compensable rating.  Specific instructions to the examiner are detailed below.  It is noted that in Martinak v. Nicholson, 21 Vet. App. 447 (2007), the United States Court of Appeals for Veterans Claims (Court) held that in addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report.

Since the Board has determined that a VA examination is necessary in the instant case, the Veteran is hereby informed that 38 C.F.R. § 3.326(a) (2011) provides that individuals for whom examinations have been authorized and scheduled are required to report for such examinations.  The provisions of 38 C.F.R. § 3.655 (2011) address the consequences of a veteran's failure to attend scheduled medical examinations.  That regulation provides that, when entitlement to a benefit cannot be established or confirmed without a current VA examination and a claimant, without "good cause," fails to report for such examination scheduled in conjunction with a claim for increase, the claim shall be denied.

During the Veteran's hearing, he also testified that he was receiving VA treatment for his hearing loss, but not private treatment.  Ongoing VA medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

The Veteran previously submitted private audiograms and can submit additional private audiograms.  However, to be used for calculating a rating based on 38 C.F.R. § 4.85, an examination must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a pure tone audiometry test.  Examinations must be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  The pure tone threshold average used in calculating disability ratings is the sum of the pure tone thresholds at 1000, 2000, 3000, and 4000 Hz divided by four.  38 C.F.R. § 4.85(d).  As such, any audiogram should include findings at these frequencies.  

The Veteran has essentially argued that he warrants an extra-schedular rating under 38 C.F.R. § 3.321(b)(1) (2011).  Specifically, he contends that he was employed as a discrimination complaint investigator for 10 years.  His primary duties consisted of interviewing people in person and over the telephone.  According to the Veteran, his hearing loss rendered him incapable of performing the basic requirement of his former position.  He reports that he gave up this profession as a result of his hearing loss, which persisted even with the use of hearing aids.  He also pointed out that he was a subcontractor and the Americans with Disabilities Act did not apply to his former employer.  

The Veteran has submitted evidence to support his argument that his hearing loss resulted in interference with his employment, such as an October 2007 letter from the firm that contracted his services for a number of years.  In that letter, it was noted that the Veteran's job required considerable telephonic and person-to-person dialog.  The writer indicated that during telephone conversations with the Veteran it became difficult for the Veteran to understand spoken words without frequently asking for the writer to repeat himself or even spell certain words, even after the Veteran obtained hearing aids.  On remand, the AOJ should consider whether this case should be referred for extra-schedular consideration and provide an explanation for its finding.  

Furthermore, the Veteran claims that he is entitled to a total disability evaluation based on TDIU as a result of his service-connected disabilities.  The Board finds that the Veteran's claim for an increased rating for hearing loss, is inextricably intertwined with the issue of entitlement to TDIU.  Therefore, the Board may not properly review the veteran's claim for entitlement to TDIU until the agency of original jurisdiction (AOJ) develops and adjudicates the Veteran's claim of entitlement to a compensable disability rating for hearing loss.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final decision on one issue cannot be rendered until a decision on the other issue has been rendered).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The RO/AMC shall provide a copy of the October 2010 Board hearing to the Veteran. 

2.  The RO/AMC should contact the Veteran and ask him to specify all medical care providers who treated him for his hearing loss.  With the Veteran's assistance the RO/AMC should then obtain and associate with the claims file any records identified by the Veteran that are not already associated with the claims file.  The RO/AMC should specifically obtain updated VA outpatient treatment records.

3.  After the above has been accomplished to the extent possible, schedule the Veteran for a VA audiological examination to determine the current severity of his service-connected bilateral hearing loss.  The examiner is asked to specifically comment on any functional impairment resulting from bilateral hearing loss, to include interference with employment.  The claims file must be made available to and be reviewed by the examiner in conjunction with the examination.  All necessary tests should be performed and the results reported.

4.  After the development requested above has been completed to the extent possible, the record should again be reviewed.  The AOJ should specifically consider whether the case should be referred for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1) and include an explanation for its decision.  If the benefits sought on appeal remains denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




	(CONTINUED ON NEXT PAGE)


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
HOLLY SEESEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

